     Case 3:20-cv-00255 Document 26 Filed on 06/14/21 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              June 14, 2021
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk

                           GALVESTON DIVISION

BAYOU CITY WATERKEEPER,       §
                              §
VS.                           § CIVIL ACTION NO. 3:20-CV-00255
                              §
U.S. ARMY CORPS OF ENGINEERS. §

                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

      All pretrial matters in this case were referred to United States Magistrate

Judge Andrew M. Edison. See Dkt. 21. On May 27, 2021, Judge Edison filed a

memorandum and recommendation (Dkt. 25) recommending that the United

States’ Motion to Dismiss (Dkt. 14) be denied.

      No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 25) is
             approved and adopted in its entirety as the holding of the court; and

      (2)    the United States’ Motion to Dismiss (Dkt. 14) is denied.

                                      14th day of June 2021.
      Signed on Galveston Island this ___



                                         ______________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE
